DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on July 12, 2022has been entered.  Claims 1, 10 and 18 have been amended.  Claims 1-25 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments, see page 9 of the response, filed 12 July 2022, with respect to the Double Patenting rejection have been fully considered and are persuasive. The Double Patenting rejection has been withdrawn.

4.	Applicant’s arguments with respect to claim(s) 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-9 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ryshtun et al. (US 2013/0207938) in view of Wang et al. (US 2014/0218280).   
Regarding claim 1, Ryshtun discloses a position indicator (Fig. 1, [0044]-[0045], e.g., a stylus 130) for communicating with a position detection system (e.g., electronic system 100 comprises a capacitive sense array 125), the position indicator comprising:
a signal generation circuit which, in operation, generates a position signal (Fig. 2; [0059]-[0060], e.g., during stylus scanning, stylus TX drive circuit 222 generates a stylus TX signal 227);
an additional information generation circuit which, in operation, generates additional information (Fig. 2; [0073], [0083], e.g., the stylus generates additional data such as force data, button data , or the like);  
a first transmission circuit which, in operation, transmits the position signal to the position detection system via capacitive coupling (Figs 2-3; [0062], e.g., the stylus tip is configured to transmit the stylus TX signal 227 to the sense array 200 via capacitive coupling); 
a second transmission circuit different from the first transmission circuit (Fig. 4; [0073], e.g., the stylus 330 comprises a wireless communication link for bi-directional communication between the host and the stylus); and
a control circuit (Fig. 3; [0064], e.g., controller 224) which, in operation:
selects the second transmission circuit, which is connected 
connected to the control circuit, and transmits the additional information from the selected second transmission circuit to the position detection system ([0073], e.g., transmit the additional data from the selected wireless communication link to the host).
In a different embodiment, Ryshtun further discloses transmitting the additional information from the first transmission circuit to the position detection system (Fig. 7; [0088], [0090], [0098], e.g., the stylus 700 modulates additional information into the stylus TX signal 535 and capacitively couples the modulated stylus TX signal 598 to the sense array 510).  
Ryshtun does not specifically disclose selecting the first transmission circuit or the second transmission circuit and transmitting the additional information from the selected one of either the first transmission circuit or the second transmission circuit.  
However, Wang discloses a wireless peripheral device (Fig. 3; [0026], e.g., device 3) comprising a control circuit (e.g., processing unit 33) configured to select a first transmission circuit (e.g., first wireless transmitting unit 31) or a second transmission circuit (e.g., second wireless transmitting unit 32) and to transmit a control signal from the selected one of either the first transmission circuit or the second transmission circuit to a wireless receiver 21 (e.g., by setting the switch 38, the user manipulating the wireless peripheral device 3 could select the first wireless transmitting unit 31 or the second wireless transmitting unit 32 to transmit the control signal to the wireless receiver 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings Wang in the invention of Ryshtun for selectively transmitting additional information from a first transmission circuit or a second transmission circuit according to setting of a switch so that the user manipulating a position indicator could select the first transmission circuit or the second transmission circuit to transmit the addition information to a position detection system.  



Regarding claim 2, Ryshtun further discloses the position indicator according to claim 1, wherein the control circuit, in operation, controls at least a transmission timing of the position signal based on the signal transmitted from the position detection system and received by the reception circuit ([0070], [0072], [0080], e.g., the processing device 410 sends a synchronization signal, or timing data, whereby the stylus 330 generates the stylus TX signal based on the synchronization signal received by the receiver 302 from the host 440).   

Regarding claim 3, Ryshtun further discloses the position indicator according to claim 1, comprising: 
a pen-shaped housing (Fig. 2; [0060], e.g., the stylus 130 comprises a pen-shaped housing); 
a central electrode extending from one end in an axial direction of the pen-shaped housing (Fig. 2; [0061], e.g., the stylus tip is composed of a conductive material so that the tip capacitively couples the stylus TX signal to the sense array 200); and
a pressure detector configured to detect a pressure applied to the central electrode (e.g., force sensor 226 is configured to detect a pressure applied to the stylus tip); 
wherein, 
the first transmission circuit transmits the position signal via the central electrode (e.g., the stylus TX signal 227 is transmitted via the stylus tip), and
in response to the selection of the second transmission circuit, the control circuit transmits information regarding the pressure detected by the pressure detector from the second transmission circuit to the position detection system ([0073], e.g., the force data is transmitted from the wireless communication link to the host, also see [0094]). 

Regarding claim 5, Ryshtun further discloses the position indicator according to claim 1, comprising:
a pen-shaped housing (Fig. 2; [0059], e.g., the stylus 130 comprising a pen-shaped housing); 
a central electrode extending from one end in an axial direction of the pen-shaped housing (Fig. 2; [0061], e.g., the stylus tip is composed of a conductive material so that the tip capacitively couples the stylus TX signal to the sense array 200); and
a switch configured to receive user operation thereon ([0083], e.g., a button configured to receive the user operation); 
wherein, the first transmission circuit transmits the position signal via the central electrode (Figs 2-3; [0062], e.g., the stylus tip is configured to transmit the stylus TX signal 227 to the sense array 200 via capacitive coupling), and
in response to the selection of the second transmission circuit, the control circuit transmits information regarding the user operation on the switch from the second transmission circuit to the position detection system ([0073], e.g., the button data is transmitted from the wireless communication link to the host, also see [0094]). 
Regarding claim 6, Ryshtun further discloses the position indicator according to claim 1, wherein the control circuit, in operation, controls a transmission timing of the additional information based on the signal transmitted from the position detection system and received by the position indicator (Fig. 13; [0077], [0107], e.g., sets the transmission timing of the additional data such as the force data 1303 based on the synchronization signal transmitted from the host). 

Regarding claim 7, Ryshtun further discloses the position indicator according to claim 1, wherein, in response to the selection of the second transmission circuit, the control circuit transmits the additional information from the second transmission circuit to the position detection system ([0073], e.g., transmitting the additional data such as the force data via the selected wireless communication link), and the control circuit controls a transmission timing of the additional information based on the signal transmitted from the position detection system and received by the position indicator (Fig. 13; [0077], [0107], e.g., sets the transmission timing of the additional data such as the force data 1303 based on the synchronization signal transmitted from the host).

Regarding claim 8, Ryshtun further discloses the position indicator according to claim 1, wherein the control circuit, in operation, controls a transmission frequency of the position signal based on the signal transmitted from the position detection system and received by the position indicator ([0064], e.g., sets the transmission frequency of the stylus TX signal based on the frequency of the TX signal transmitted from the host). 

Regarding claim 9, Ryshtun further discloses the position indicator according to claim 1, wherein the control circuit, in operation, controls a transmission cycle of the position signal based on the signal transmitted from the position detection system and received by the position indicator (Fig. 13, [0072], [0107], e.g., sets the transmission cycle of the stylus TX signal 1301 based on the synchronization signal transmitted from the host). 

Regarding claim 18, Ryshtun discloses a position indicator (Fig. 1, [0044]-[0045], e.g., a stylus 130) for communicating with a position detection system (e.g., electronic system 100 comprises a capacitive sense array 125), the position indicator comprising:
a signal generation circuit which, in operation, generates a position signal (Fig. 2; [0059], e.g., during stylus scanning, stylus TX drive circuit 222 generates a stylus TX signal 227); 
an additional information generation circuit which, in operation, generates additional information (Fig. 2; [0059], [0073], e.g., generates additional data such as force data, button data, or the like);  
a transmission circuit which, in operation, transmits the position signal to the position detection system via capacitive coupling ([0062], e.g., charge may be capacitively coupled from the active stylus 130 to the sense array 200 during the rising and falling edges of the stylus TX signal 227); 
a wireless communication circuit ([0073], e.g., a wireless communication link such as Bluetooth link) which, in operation, transmits and receives signals to and from the position detection system via a short-range wireless communication technology different from the capacitive coupling; and
a control circuit (Fig. 2; [0064], e.g., controller 224) which, in operation: 
selects the wireless communication circuit, which is connected to the control circuit, and transmits the additional information from the selected wireless communication circuit to the position detection system ([0073], e.g., transmitting the additional data from the selected wireless communication link to the host).
In a different embodiment, Ryshtun further discloses transmitting the additional information from the transmission circuit to the position detection system (Fig. 7; [0088], [0090], [0098], e.g., the stylus 700 modulates additional information into the stylus TX signal 535 and capacitively couples the modulated stylus TX signal 598 to the sense array 510).  
Ryshtun does not specifically disclose selecting the transmission circuit or the wireless communication circuit and transmitting the additional information from the selected one of either the transmission circuit or the wireless communication circuit.  
However, Wang discloses a wireless peripheral device (Fig. 3; [0026], e.g., device 3) comprising a control circuit (e.g., processing unit 33) configured to select a first transmission circuit (e.g., first wireless transmitting unit 31) or a second transmission circuit (e.g., second wireless transmitting unit 32) and to transmit a control signal from the selected one of either the first transmission circuit or the second transmission circuit to a wireless receiver 21 (e.g., by setting the switch 38, the user manipulating the wireless peripheral device 3 could select the first wireless transmitting unit 31 or the second wireless transmitting unit 32 to transmit the control signal to the wireless receiver 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings Wang in the invention of Ryshtun for selectively transmitting additional information from a transmission circuit or a wireless communication circuit according to setting of a switch so that the user manipulating a position indicator could select the transmission circuit or the wireless communication circuit to transmit the addition information to a position detection system.  
Regarding claim 19, Ryshtun further discloses the position indicator according to claim 18, wherein, the control circuit, in response to establishment of a communication link between the wireless communication circuit and the position detection system ([0073], e.g., a wireless communication link such as Bluetooth link), controls a transmission timing of the additional information based on the signal transmitted from the position detection system and received by the wireless communication circuit (Fig. 13; [0070], [0107], e.g., the control circuit of the stylus sets the transmission timing of the additional data such as the force data 1303 based on the synchronization signal received by the receiver 302 from the host 440) and in response to the selection of the wireless communication circuit, the control circuit transmits the additional information from the wireless communication circuit to the position detection system ([0073], e.g., the stylus sends the additional data from the wireless communication link to the host, also see [0094]). 

Regarding claim 20, Ryshtun further discloses the position indicator according to claim 18, wherein the control circuit, in response to establishment of a communication link between the wireless communication circuit and the position detection system ([0073], e.g., a wireless communication link such as Bluetooth link), controls transmission of the position signal, from the transmission circuit to the position detection system, based on a signal transmitted from the position detection system and received by the wireless communication circuit. ([0073], [0077], e.g., transmitting the stylus TX signal from the Tip driver to the host based on the synchronization signal received by the wireless communication link).

Regarding claim 21, Ryshtun further discloses the position indicator according to claim 18, wherein the control circuit, in operation, controls at least a transmission timing of the position signal based on the signal transmitted from the position detection system and received by the wireless communication circuit ([0070], [0080], e.g., sets the transmission timing of the stylus TX signal based on the synchronization signal received by the receiver 302 from the host 440).   

	Regarding claim 22, Ryshtun further discloses the position indicator according to claim 18, wherein the control circuit, in operation, controls a transmission frequency of the position signal based on the signal transmitted from the position detection system and received by the wireless communication circuit (Fig. 3; [0064], e.g., sets the transmission frequency of the stylus TX signal based on the frequency of the TX signal transmitted from the host and received by the receiver 302).

	Regarding claim 23, Ryshtun further discloses the position indicator according to claim 18, wherein the control circuit, in operation, controls a transmission cycle of the position signal based on the signal transmitted from the position detection system and received by the wireless communication circuit (Fig. 13; [0070], [0107], e.g., the control circuit of the stylus sets the transmission cycle of the stylus TX signal 1301 based on the synchronization signal received by the receiver 302 from the host 440). 

Regarding claim 24, Ryshtun further discloses the position indicator according to claim 18, wherein the short-range wireless communication technology is a Bluetooth.RTM. wireless communication technology ([0073], e.g., the communication link may be a Bluetooth link). 

Regarding claim 25, Ryshtun further discloses the position indicator according to claim 18, further comprising: a pen-shaped housing (Fig. 2; [0059], e.t., the stylus 130 comprising a pen-shaped housing).


7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryshtun et al. (US 2013/0207938) in view of Wang et al. (US 2014/0218280), and further in view of Geaghan et al. (US 2017/0131798). 
	Regarding claim 4, Ryshtun further discloses the position indicator according to claim 1, comprising: 
a pen-shaped housing (Fig. 2; [0059], e.g., the stylus 130 comprising a pen-shaped housing); 
a central electrode extending from one end in an axial direction of the pen-shaped housing (Fig. 2; [0061], e.g., the stylus tip is composed of a conductive material so that the tip capacitively couples the stylus TX signal to the sense array 200), 
wherein, the first transmission circuit transmits the position signal via the central electrode (Figs 2-3; [0062], e.g., the stylus tip is configured to transmit the stylus TX signal 227 to the sense array 200 via capacitive coupling).
	Ryshtun in view of Wang does not disclose the position indicator comprising: a storage including identification information of the position indicator; wherein, in response to the selection of the second transmission circuit, the control circuit transmits the identification information from the second transmission circuit to the position detection system. 
	However, Geaghan discloses a position indicator that communicates with a position detection system (Fig 11, [0171], e.g., pen 1100 communicates with a touch panel 1122), comprising:
	a storage including identification information of the position indicator ([0153], e.g., code circuitry stores the pen code that identifies the pen); 
	a first transmission circuit which, in operation, transmits a position signal to the position detection system via capacitive coupling (Fig. 11; [0171], e.g., the pen tip transmits a pen drive signal to the touch panel via capacitive coupling); 
	a second transmission circuit that is different from the first transmission circuit (Fig. 10B; [0170], [0172], e.g., a wireless communication circuit 1050); and
	a control circuit which (Fig. 10B; [0169], e.g., processor 1030) in operation;
	controls selection of the first transmission circuit or the second transmission circuit, wherein in response to the selection of the second transmission circuit, the control circuit transmits the identification information from the second transmission circuit to the position detection system ([0170], e.g., transmits the pen code to the touch sensor via the wireless communication circuit). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Geaghan in the invention of Ryshtun in view of Wang for providing a circuitry for storing identification information of a position indicator and transmitting the identification from a wireless communication link to a host so that the position indicator can be uniquely recognized by the host with respect to other position indicators used with a position detection system. 

8.	Claims 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryshtun et al. (US 2013/0207938) in view of Wang et al. (US 2014/0218280), and further in view of Oda et al. (US 2012/0256830). 
Regarding claim 10, Ryshtun discloses a position indicator (Fig. 1, [0044]-[0045], e.g., a stylus 130) for communicating with a position detection system (e.g., electronic system 100 comprises a capacitive sense array 125), the position indicator comprising:
a pen-shaped housing (Fig. 2; [0059], e.g., the stylus 130 comprising a pen-shaped housing); 
a signal generation circuit which, in operation, generates a position signal (Fig. 2; [0059], e.g., during stylus scanning, stylus TX drive circuit 222 generates a stylus TX signal 227); 
an additional information generation circuit which, in operation, generates additional information (Fig. 2; [0059], [0073], e.g., generates additional data such as force data, button data, or the like);  
a first transmission circuit which, in operation, transmits the position signal to the position detection system via capacitive coupling ([0062], e.g., charge may be capacitively coupled from the active stylus 130 to the sense array 200 during the rising and falling edges of the stylus TX signal 227); 
a second transmission circuit different from the first transmission circuit ([0073], e.g., the stylus 330 has a transceiver for bi-directional communication between the host and the stylus); 
a reception circuit which, in operation, receives a signal transmitted from the position detection system via wireless coupling different from the capacitive coupling (Fig. 3; [0070], e.g., a receiver 302 receives a synchronization signal from the host); 
a central electrode extending from one end in an axial direction of the pen-shaped housing (Fig. 2; e.g., the stylus tip comprises a central electrode extending from one end in an axial direction of the housing); and 
a control circuit (Fig. 3; e.g., controller 224) which, in operation:
controls transmission of the position signal, via the central electrode, to the position detection system ([0059], e.g., the stylus TX signals 227 is capacitively coupled to the sense array 200 via the stylus tip); and
selects the second transmission circuit, which is connected to the control circuit, and transmits the additional information from the selected second transmission circuit to the position detection system ([0073], e.g., select a communication channel or communication link to transmit the additional information such as force data, button data, or the like).
In a different embodiment, Ryshtun further discloses transmitting the additional information from the first transmission circuit to the position detection system (Fig. 7; [0088], [0090], [0098], e.g., the stylus 700 modulates additional information into the stylus TX signal 535 and capacitively couples the modulated stylus TX signal 598 to the sense array 510).  
Ryshtun does not specifically disclose selecting the first transmission circuit or the second transmission circuit and transmitting the additional information from the selected one of either the first transmission circuit or the second transmission circuit.  
However, Wang discloses a wireless peripheral device (Fig. 3; [0026], e.g., device 3) comprising a control circuit (e.g., processing unit 33) configured to select a first transmission circuit (e.g., first wireless transmitting unit 31) or a second transmission circuit (e.g., second wireless transmitting unit 32) and to transmit a control signal from the selected one of either the first transmission circuit or the second transmission circuit to a wireless receiver 21 (e.g., by setting the switch 38, the user manipulating the wireless peripheral device 3 could select the first wireless transmitting unit 31 or the second wireless transmitting unit 32 to transmit the control signal to the wireless receiver 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings Wang in the invention of Ryshtun for selectively transmitting additional information from a first transmission circuit or a second transmission circuit according to setting of a switch so that the user manipulating a position indicator could select the first transmission circuit or the second transmission circuit to transmit the addition information to a position detection system.  
	Ryshtun in view of Wang does not disclose the position indicator comprising: a peripheral electrode disposed adjacent to the central electrode. 
	However, Oda discloses a position indicator (Fig. 1; [0036], e.g., a position indicator 1) for communicating with a position detection system (e.g., a position detection sensor 2), the position indicator comprising:
	a pen-shaped housing ([0037], e.g., the position indicator 1 comprising a pen-shaped housing); 
	a central electrode extending from one end in an axial direction of the pen-shaped housing (Figs 1-2; [0045], e.g., a central electrode 7); 
	a peripheral electrode disposed adjacent to the central electrode ([0044], [0047], e.g., peripheral electrode 6 is disposed adjacent to the central electrode 7); and 
	a control circuit (Figs 1-2; [0039], e.g., a transmission controlling circuit 300) which, in operation:
	controls transmission of a position signal, via the central electrode or the peripheral electrode, to the position detection system ([0041], [0056], claim 14, e.g., transmit a position signal to the position detection sensor 2 via the central electrode 7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Oda in the invention of Ryshtun in view of Wang for providing a peripheral electrode disposed adjacent to a central electrode for receiving an AC signal from a position detection system and a central electrode for feeding an enhanced AC signal back to the position detection system in order to reduce power consumption and achieve power saving (see[0093]-[0095],  [0102] of Oda). 

	Regarding claim 11, Ryshtun further discloses the position indicator according to claim 10, wherein the control circuit, in operation, controls at least a transmission timing of the position signal based on the signal transmitted from the position detection system and received by the position indicator ([0070], [0080], e.g., the processing device 410 sends a synchronization signal, or timing data, whereby the stylus 330 generates the stylus TX signal based on the synchronization signal received by the receiver 302 from the host 440).   

	Regarding claim 12, Ryshtun further discloses the position indicator according to claim 10, comprising: a pressure detector configured to detect a pressure applied to the central electrode (Fig. 2; e.g., force sensor 226 is configured to detect a pressure applied to the stylus tip); wherein, in response to the selection of the second transmission circuit, the control circuit transmits information regarding the pressure detected by the pressure detector from the second transmission circuit to the position detection system ([0073], e.g., the force data is transmitted from the communication channel or communication link to the host, also see [0094]).

	Regarding claim 14, Ryshtun further discloses the position indicator according to claim 10, comprising: a switch configured to receive user operation thereon (Fig. 5; [0083], e.g., the stylus include a button); wherein, in response to the selection of the second transmission circuit, the control circuit transmits information regarding the user operation on the switch from the second transmission circuit to the position detection system ([0073], e.g., the additional data including button data is transmitted to the host via the communication channel or communication link).  

	Regarding claim 15, Ryshtun further discloses the position indicator according to claim 10, wherein the control circuit, in operation, controls a transmission timing of the additional information based on the signal transmitted from the position detection system and received by the position indicator (Fig. 13; [0107], e.g., the transmission time of the force data is based on the synchronization signal transmitted from the host).    

	Regarding claim 16, Ryshtun further discloses the position indicator according to claim 10, wherein the control circuit, in operation, controls a transmission frequency of the position signal based on the signal transmitted from the position detection system and received by the position indicator (Fig. 3; [0064], e.g., sets the transmission frequency of the stylus TX signal based on the frequency of the TX signal transmitted from the host and received by the receiver 302). 

	Regarding claim 17, Ryshtun further discloses the position indicator according to claim 10, wherein the control circuit, in operation, controls a transmission cycle of the position signal based on the signal transmitted from the position detection system and received by the position indicator (Fig. 13; [0107], e.g., the stylus TX signal 1301 repeats one cycle including a scan time period).  

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ryshtun et al. (US 2013/0207938) in view of Wang et al. (US 2014/0218280) and Oda et al. (US 2012/0256830), and further in view of Geaghan et al. (US 2017/0131798). 
Regarding claim 13, Ryshtun in view of Wang and Oda does not disclose the position indicator according to claim 10, comprising: a storage including identification information of the position indicator; wherein, in response to the selection of the second transmission circuit, the control circuit transmits the identification information from the second transmission circuit to the position detection system. 
	However, Geaghan discloses a position indicator that communicates with a position detection system (Fig 11, [0171], e.g., pen 1100 communicates with a touch panel 1122), comprising:
	a storage including identification information of the position indicator ([0153], e.g., code circuitry stores the pen code that identifies the pen); 
	a first transmission circuit which, in operation, transmits a position signal to the position detection system via capacitive coupling (Fig. 11; [0171], e.g., the pen tip transmits a pen drive signal to the touch panel via capacitive coupling); 
	a second transmission circuit that is different from the first transmission circuit (Fig. 10B; [0170], [0172], e.g., a wireless communication circuit 1050); and
	a control circuit which (Fig. 10B; [0169], e.g., processor 1030) in operation;
	controls selection of the first transmission circuit or the second transmission circuit, wherein in response to the selection of the second transmission circuit, the control circuit transmits the identification information from the second transmission circuit to the position detection system ([0170], e.g., transmits the pen code to the touch sensor via the wireless communication circuit). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Geaghan in the invention of Ryshtun in view of Wang and Oda for providing a circuitry for storing identification information of a position indicator and transmitting the identification from a wireless communication link to a host so that the position indicator can be uniquely recognized by the host with respect to other position indicators used with a position detection system.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623